Citation Nr: 0114227	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  98-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, 
labyrinthitis, dizziness, and loss of balance secondary to 
tinnitus.

2.  Entitlement to service connection for poor leg 
circulation, a back disability, varicose veins, prostate 
cancer, and sleep apnea.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This appeal arises from February and September 1998 rating 
decisions of the Lincoln, Nebraska, Regional Office (RO) 
which denied entitlement to service connection for the above 
noted disabilities.  The veteran appealed these 
determinations.

In a decision of November 1999, the Board of Veterans' 
Appeals (Board) denied service connection for the veteran's 
claims on the basis that these claims were not well-grounded.  
The veteran appealed these determinations to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
subsequent memorandum decision, the Court remanded these 
issues for readjudication.  The case has now returned to the 
Board for review.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the Department of Veterans Affairs 
(VA) adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist is invoked.  It 
was on the basis of this new legislation that the Court 
remanded this case for readjudication.  Hence, as the new law 
could not have been followed by the RO during the pendency of 
this appeal, and as this law is more favorable to the 
appellant than the statute previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  Id.

As noted above, the Court remanded this case to the Board for 
initial consideration of the new legislation discussed in the 
proceeding paragraphs.  Substantial development of this case 
has already been conducted, and the Board takes this 
opportunity to thank the RO for their diligent efforts.  A 
review of the claims file reveals that the veteran's 
separation examination from military service dated in May 
1955 is of record.  However, the National Personnel Records 
Center (NPRC) informed VA in May 1992 that the veteran's 
other service records were presumed destroyed by fire.  The 
veteran subsequently submitted a photocopy of an August 1953 
record indicating that he had flat feet.  Also, the Social 
Security Administration (SSA) informed VA in January 2000 
that the agency had destroyed the veteran's records in 
September 1997.  It indicated that it might be possible to 
obtain copies of these records through the attorney who had 
represented the veteran.

On remand, the RO should determine whether it is reasonably 
certain that the veteran's service records and SSA records 
are now destroyed and no longer available from any possible 
source.  In this regard, the RO should attempt to secure the 
pertinent SSA records through the attorney appointed to 
represent him before the SSA.  Further, the NRPC should be 
asked if the veteran's service records can be obtained 
through any alternative source, and the appellant should also 
be requested to submit copies of any of these records in his 
possession.  Any possible leads must be followed.  On remand, 
the RO must conduct additional development for these records 
until it is determined that it is reasonably certain these 
records do not exist or further efforts would be futile.  
Veterans Claims Assistance Act of 2000, § 3, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Finally, the veteran has received two medical opinions in 
recent years regarding the etiology of his claimed back 
disability.  The first was in a May 1999 outpatient record in 
which a VA physician reported the veteran's assertions of low 
back pain during his military service with intermittent acute 
episodes following service.  This physician opined that the 
veteran's low back pain had developed during his military 
service.  The second opinion was obtained in a VA orthopedic 
examination of December 2000 in which the veteran noted a 
history of being a field wireman during his military service.  
He asserted that this job required him to climb poles and 
trees from which he had fallen on many occasions, at times 
from distances of 15 to 20 feet, and always landed on his 
feet.  The record indicates that the veteran worked as a 
farmer after his military service, but he denied any post-
service back injury.  The examiner opined that the veteran's 
current disc disease would seem more likely than not the 
result of recurrent falls the veteran suffered during his 
military service.  It was further commented that the repeated 
trauma of landing on his feet, thereby using the lower spine 
as a cushion, would certainly lead to disc disease.  

While the veteran's Department of Defense (DD) Form 214 
indicates that he was trained as a Field Wireman, there is no 
contemporaneously recorded evidence of either an in-service 
fall, or competent evidence of an in-service diagnosis of a 
back disorder.  It is well to note that the first medical 
opinion noted above is based on the veteran's personal report 
of in-service back symptomatology during military service, 
and the second is based on his personal report of in-service 
falls.  Again, however, there is no contemporaneous evidence 
of any in-service fall.  Moreover, the May 1955 separation 
examination found evidence of any back disability.  In 
addition, contemporaneous letters home failed to indicate 
that the veteran had sustained any significant in-service 
falls or back problems.  Still further, a November 1998 
letter received from a fellow servicemember fails to note the 
veteran's complaints of back problems or falls while working 
as a wireman.  

The veteran is competent to provide evidence regarding events 
and symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The Court, however, held in Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995), that VA does not have to 
accept a medical opinion based an uncorroborated history 
recited by a claimant.  As the record does not appear to 
provide corroboration of the symptoms or circumstances 
alleged by the veteran during his medical examinations, the 
RO, under the Veterans Claims Assistance Act of 2000, must 
ask the veteran to provide such evidence.  It must also 
determine under the doctrine of reasonable doubt, (and, if 
applicable, under the provisions of 38 U.S.C.A. § 1154(b)), 
whether the veteran's claimed in-service falls and back 
symptoms actually occurred.

Regarding the other claimed disabilities, the claims file 
shows that the veteran has not received a VA examination to 
determine the etiology of the these disabilities.  On remand, 
the RO should conduct such examinations.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current poor leg 
circulation, back disability, varicose veins, prostate 
cancer, and/or sleep apnea is related to his military 
service; and that any headaches, labyrinthitis, dizziness, 
and/or loss of balance is the result of his service-connected 
tinnitus.  Without such medical evidence, his claim will 
likely be denied.  The Board further notes that it is the 
veteran's responsibility to present and support a claim for 
benefits, to include providing information on pertinent 
medical records and reporting for requested VA examinations.  
38 U.S.C. § 5107(a).

Therefore, in order to ensure compliance with the more 
stringent requirements of the Veterans Claims Assistance Act 
of 2000, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
headaches, labyrinthitis, dizziness, loss 
of balance, poor leg circulation, a back 
disability, varicose veins, prostate 
cancer, and sleep apnea since 1997.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  This should include 
requesting that the Lincoln, Nebraska 
VAMC provide all pertinent treatment 
records since 1997.  All attempts to 
secure this evidence must be documented 
in the claims folder.  The Veterans 
Claims Assistance Act of 2000, demands 
that efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
request that he provide the name and 
address of the attorney who represented 
him before the SSA.  After the 
appropriate release forms have been 
obtained, the RO should then directly 
contact this attorney and request legible 
copies of all medical evidence used in 
representing the veteran before the SSA.  
The RO must follow-up on all leads 
provided regarding the location of any 
pertinent medical evidence.  In addition, 
the RO should determine whether all 
development required by the Veterans 
Claims Assistance Act of 2000 has been 
completed in securing the SSA records.  
If not, then the SSA or any other 
appropriate agency must be contacted to 
obtain these records.  In any event the 
RO must document all actions taken in the 
record.  Efforts to secure any government 
records must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If the RO is unable to secure these 
records, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

3.  The RO should contact the veteran and 
request that he provide lay statements or 
contemporaneous evidence that would 
support his allegations pertaining to any 
disorder, to particularly include 
evidence pertaining to an in-service back 
injury.  In this respect, the veteran 
should submit evidence that supports his 
assertion of multiple falls from trees or 
poles and low back pain during his 
military service.  This evidence could 
include previously unavailable copies of 
service medical records, private medical 
records, contemporaneous letters home 
with attached postmarked envelopes, lay 
statements from fellow servicemembers, 
contemporaneous news articles, etc.  All 
material received as a result of this 
request must be associated with the 
claims file.

4.  The RO should review the claims file 
and determine if further development of 
the veteran's service medical records is 
warranted under the provisions of the 
Veterans Claims Assistance Act of 2000.  
If so, then the NPRC or any other 
appropriate agency must be contacted to 
obtain these records.  If not, then the 
RO must provide a detailed reasons and 
bases for the record.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.
 
5.  The veteran should then be afforded 
appropriate VA examinations to determine 
the current nature and etiology of any 
demonstrated headaches, labyrinthitis, 
dizziness, loss of balance, poor leg 
circulation, back disability, varicose 
veins, prostate cancer, and sleep apnea.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  Based on his/her review of 
the case, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated poor leg circulation, back 
disability, varicose veins, prostate 
cancer, and/or sleep apnea is the result 
of, or was chronically aggravated by, a 
disease or injury in active service.  In 
addition, the examiner should opine 
whether it is at least as likely as not 
that headaches, labyrinthitis, dizziness, 
and/or loss of balance is the result of, 
or was chronically aggravated by, the 
veteran's service-connected tinnitus.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
poor leg circulation, a back disability, 
varicose veins, prostate cancer, and 
sleep apnea; and entitlement to service 
connection for headaches, labyrinthitis, 
dizziness, and loss of balance secondary 
to tinnitus.  In regards to the back 
disability, the RO must address, with 
appropriate reasons and bases, whether 
the veteran had fallen from trees or 
poles as a field wireman and/or 
experienced low back pain during military 
service.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


